Exhibit 10.1
[tsologo2712.jpg]
Date












Private and Confidential


First Name Last Name
FBA
Address
City, State Zip


Dear First Name:


I am very pleased to inform you that, effective February 1, 2012 (the "Award
Date"), the Compensation Committee of the Board of Directors of Tesoro
Corporation (the "Company"), pursuant to its authority under the Tesoro
Corporation 2011 Long-Term Incentive Plan (the "Plan"), has approved the
following long-term incentive awards (the "Awards") to you. The following is a
summary of the terms and conditions associated with these Awards. Capitalized
terms not defined in this letter will have the definitions provided for such
terms in the Plan.




Award No. 1: # Performance Shares of the Company's common stock with a targeted
value of $XXXXXX is contingent upon the achievement of relative Total
Shareholder Return with our Performance Peer Group and S&P 500 Index. This Award
will become eligible for vesting, subject to actual performance and continued
employment, at the end of the 36 month performance period (January 1, 2012
through December 31, 2014).


Upon vesting at the end of the performance period, the Award will be adjusted
based on the Company's relative Total Shareholder Return against the Performance
Peer Group and S&P 500 Index to calculate the number of Shares that will be
issued to you. Shares will be withheld by the Company to cover your applicable
income and employment tax withholding(s) (at the minimum statutory level) and
the net Shares will be credited to your account with Fidelity Stock Plan
Services.


If you terminate employment due to Retirement or involuntary termination without
Cause, you will be issued a pro-rated payout of Shares based on the number of
full months worked (minimum of 12 months required) within the performance period
based on the achievement of actual performance. Shares will be issued within 2 ½
months after the end of the performance period. If you terminate employment due
to death or disability, as defined under Section 409A of the Internal Revenue
Code of 1986, as amended to date and the Treasury Regulations issued thereunder
(“Disability”), you will be issued a pro-rated payout of Shares based on the
number of full months worked (minimum of 12 months required) within the
performance period based on the achievement of target performance.

1

--------------------------------------------------------------------------------


Shares will be issued as soon as administratively possible upon termination due
to death or Disability. If you terminate employment due to a voluntary
termination or termination for Cause prior to the vesting of the Performance
Shares Award, your Award will be forfeited. In the event of a Change in Control
of the Company, the Performance Shares Awards will be paid out at the greater of
the achievement of target performance or the achievement of actual performance
through a date determined by the Compensation Committee of the Board of
Directors (or in the absence of the Compensation Committee, the Board itself)
prior to the Change in Control.




Award No. 2: # Performance Shares of the Company's common stock with a targeted
value of $XXXXX is contingent upon the achievement of relative Return on Capital
Employed with our Performance Peer Group. This Award will become eligible for
vesting, subject to actual performance and continued employment, at the end of
the 36 month performance period (January 1, 2012 through December 31, 2014).


Upon vesting at the end of the performance period, the Award will be adjusted
based on the Company's relative Return on Capital Employed against the
Performance Peer Group to calculate the number of Shares that will be issued to
you. Shares will be withheld by the Company to cover your applicable income and
employment tax withholding(s) (at the minimum statutory level) and the net
Shares will be credited to your account with Fidelity Stock Plan Services.


If you terminate employment due to Retirement or involuntary termination without
Cause, you will be issued a pro-rated payout of Shares based on the number of
full months worked (minimum of 12 months required) within the performance period
based on the achievement of actual performance. Shares will be issued within 2 ½
months after the end of the performance period. If you terminate employment due
to death or Disability, you will be issued a pro-rated payout of shares based on
the number of full months worked (minimum of 12 months required) within the
performance period based on the achievement of target performance. Shares will
be issued as soon as administratively possible upon termination due to death or
Disability. If you terminate employment due to a voluntary termination or
termination for Cause prior to the vesting of the Performance Shares Award, your
Award will be forfeited. In the event of a Change in Control of the Company, the
Performance Shares Awards will be paid out at the greater of the achievement of
target performance or the achievement of actual performance through a date
determined by the Compensation Committee of the Board of Directors (or in the
absence of the Compensation Committee, the Board itself) prior to the Change in
Control.







2

--------------------------------------------------------------------------------




These Awards have been granted under and are subject to the terms of the Plan
unless specified within this Grant Agreement. These Awards are intended to
satisfy the requirements for “performance-based compensation” under Section
162(m) of the Internal Revenue Code of 1986, as amended to date. In addition,
further information concerning the terms and conditions of these Awards are
included with this letter.


Approximately two to three weeks from receipt of this letter, you will be able
to view your Awards on the Fidelity Stock Plan Services website. If this is the
first time you are receiving these types of Awards, you will receive a “Welcome
Kit” from Fidelity Stock Plan Services with additional information.




We highly value your contribution and commitment to the Company's success and
believe that these Awards provide you a financial incentive that aligns your
interests with the Company's shareholders.


Sincerely,








Gregory J. Goff
President and Chief Executive Officer




This material has been prepared and distributed by Tesoro Corporation and Tesoro
Corporation is solely responsible for its accuracy. Tesoro Corporation is not
affiliated with Fidelity Investments (or any Fidelity entity).     
Stock plan recordkeeping and administrative services are offered through
Fidelity Stock Plan Services, LLC.
Brokerage products and services are offered through Fidelity Brokerage Services
LLC, Member NYSE, SIPC.





3